UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4678


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JERIMI MISHOME SIMS, a/k/a Jerimi Meshon Sims, a/k/a Pac Man,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:01-cr-00005-RLV-24)


Submitted:   January 30, 2012             Decided:   February 3, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Steven H. Jesser, STEVEN H. JESSER, ATTORNEY AT LAW, P.C.,
Skokie, Illinois, for Appellant.    Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jerimi     Mishome    Sims       appeals   the    district         court’s

judgment revoking his supervised release and sentencing him to

forty-six    months’      imprisonment.        Sims’   attorney       has    filed     a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

asserting that there are no meritorious grounds for appeal, but

raising     the   issue     of   whether      the   government        proved    by     a

preponderance of the evidence that Sims was guilty of violating

his supervised release by committing violation (1), the offense

of possession of marijuana with intent to manufacture, sell or

deliver.      Counsel     also   questions      whether   Sims’       sentence       was

reasonable.       Sims has filed a pro se supplemental brief raising

these same issues.        We affirm.

            We     review    a    district      court’s      judgment        revoking

supervised release and imposing a term of imprisonment for abuse

of discretion.       United States v. Copley, 978 F.2d 829, 831 (4th

Cir. 1992).       To revoke supervised release, a district court need

only find a violation of a condition of supervised release by a

preponderance of the evidence.               18 U.S.C. § 3583(e)(3) (2006).

Sims admitted guilt to four of the five charged violations of

supervised    release.       A   hearing     was    conducted    on    the     charged

violation (1) to which Sims pled not guilty, and our review

discloses that the government proved by a preponderance of the

evidence that Sims violated his supervised release by possessing

                                         2
marijuana with the intent to sell or deliver.                       Accordingly, we

find that the district court did not abuse its discretion in

finding    Sims    guilty        of   violation       (1)    and    revoking     Sims’

supervised release.

            We will affirm a sentence imposed after revocation of

supervised      release    if    it   is    within    the    prescribed    statutory

range and not plainly unreasonable.                    United States v. Crudup,

461 F.3d 433, 439-40 (4th Cir. 2006).                  We first consider whether

the sentence is procedurally or substantively unreasonable.                        Id.

at 438.      In this initial inquiry, we take a more deferential

posture concerning issues of fact and the exercise of discretion

than    reasonableness      review      for     guidelines    sentences.        United

States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007).                          Only if

we find the sentence procedurally or substantively unreasonable

must we decide whether it is “plainly” so.                   Id. at 657.

            While a district court must consider the Chapter Seven

policy    statements       and    the      statutory     factors     applicable      to

revocation sentences under 18 U.S.C. §§ 3553(a), 3583(e) (2006),

the court need not robotically tick through every subsection,

and ultimately, the court has broad discretion to revoke the

previous sentence and impose a term of imprisonment up to the

statutory maximum.         Id. at 656-57.            Moreover, while a district

court must provide a statement of reasons for the sentence, the

court    need   not   be   as     detailed      or   specific      when   imposing   a

                                            3
revocation sentence as when imposing a post-conviction sentence.

United States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).

            We have reviewed the record and conclude that Sims’

sentence    is   within     the    prescribed    range        and    is    not    plainly

unreasonable.        At the revocation hearing, the court properly

considered the guidelines and applicable statutory factors in

imposing its sentence, including Sims’ noncompliance, his very

serious    criminal       record,    Sims’      addiction,          his    pursuit     of

criminal activity, and the protection of the public.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.    We therefore affirm the district court’s judgment.                          At

this juncture, we deny counsel’s motion to withdraw.                        This court

requires   that    counsel    inform    his     client,       in    writing,      of   his

right to petition the Supreme Court of the United States for

further    review.     If    the    client    requests        that    a    petition     be

filed,    but    counsel    believes    that     such     a    petition      would     be

frivolous, then counsel may move in this court at that time for

leave to withdraw from representation.                   Counsel’s motion must

state that a copy thereof was served on the client.                        Finally, we

dispense    with     oral    argument    because        the        facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                 AFFIRMED

                                        4